Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered November 30, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s arguments that the trial court tainted the prospective jurors by its remarks during voir dire, and, in its charge, eliminated the elements of "knowingly” and "unlawfully” from the jury’s consideration, are unpreserved for review *186and we decline to review them in the interest of justice. Were we to review them, we would find that the court’s comments regarding drugs were sufficiently removed from any discussion of defendant’s guilt to avoid any prejudice (see, People v Gantz, 104 AD2d 692), and that the court’s charge, when viewed as a whole, conveyed the proper standards regarding the elements of the crimes (People v Fields, 87 NY2d 821).
We find that defendant’s sentence was not based on any impermissible criteria, and we perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.